110 F.3d 70
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Russell Francis STENGER, Plaintiff-Appellant,v.Tana WOOD;  James Blodgett;  J. Lambert;  Ronald VanBoening;  R. Morgan;  G. Chestnut;  R.V. Williams, Jr.;M.R. Kropf;  R. Moss;  R. Schwarz;  T. Holloway;  F. Entze;Sandra Vorwerk, Defendants-Appellees.
No. 96-35870.
United States Court of Appeals, Ninth Circuit.
Submitted March 24, 1997.*Decided March 27, 1997.

Before:  SNEED, FARRIS, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Russell Francis Stenger, a Washington state prisoner, appeals pro se the district court's summary judgment in favor of defendant prison officials in his 42 U.S.C. § 1983 action alleging that defendants violated his Eighth Amendment rights when he was beaten by his cellmate.  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
After a de novo review, see McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992), we affirm for the reasons stated in the magistrate judge's order filed on July 11, 1996.


4
We also conclude that the district court did not err by continuing Stenger's motion for summary judgment.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this case, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal